Citation Nr: 0423965	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for gall bladder 
removal and appendectomy as secondary to epiphrenic 
diverticulum with esophagitis.

2.  Entitlement to service connection for adrenal 
insufficiency secondary to epiphrenic diverticulum with 
esophagitis.

3.  Entitlement to compensation for residuals of breast 
reduction surgery performed at a VA facility pursuant to 38 
U.S.C.A. § 1151.

4.  Entitlement to an increased rating for epiphrenic 
diverticulum with esophagitis, currently rated as 30 percent 
disabling.  

5.  Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1970 to December 
1973, and from April 1975 to April 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
epiphrenic diverticulum and denied service connection for 
gall bladder removal and appendectomy as secondary to 
epiphrenic diverticulum.  In May 1994, the RO increased the 
disability rating for epiphrenic diverticulum with 
esophagitis to 30 percent effective May 1993, the date of 
claim.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.

At this juncture, the Board notes that the issue of service 
connection for gall bladder removal and appendectomy as 
secondary to epiphrenic diverticulum was dropped off of the 
veteran's appeal by the RO even though there was an appeal 
perfected as to that issue.  

In a November 1994 determination, the vocational 
rehabilitation division denied the veteran's claim for an 
extension beyond the basic period of eligibility for a 
program of vocational rehabilitation training under the terms 
and conditions of Chapter 31.  The veteran perfected her 
appeal to that issue.  

In an October 1996 rating decision, service connection for 
sialadenitis of the left submandibular gland secondary to 
epiphrenic diverticulum was denied.  The veteran did not 
initiate an appeal.  

In an April 1997 rating decision, service connection for 
respiratory system allergic response and adrenal 
insufficiency was denied.  The veteran perfected an appeal.  
In a February 1999 rating decision, service connection for 
reactive airway disease (claimed as respiratory system 
allergic response) was granted, thus resolving that issue.  
However, the denial of adrenal insufficiency was continued.  
The veteran was notified that this issue was not granted and 
was still on appeal.  The veteran had perfected her appeal as 
to that issue; however, thereafter, the RO also dropped that 
issue off of the veteran's appeal.  

In a July 1999 rating decision, service connection was denied 
for the following: preeclampsia, hypertension, a right wrist 
tear, major depression, a chemical imbalance, cardiovascular 
tear, and status post breast reduction as performed during 
service.  In addition, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for status post cholecystectomy and an 
appendectomy.  Pension benefits were granted.  The veteran 
did not appeal this rating decision.  However, as noted, the 
issue of service connection for an appendectomy was already 
in appellate status.  

In a May 2002 rating decision, entitlement to compensation 
for residuals of breast reduction surgery performed at a VA 
facility pursuant to 38 U.S.C.A. § 1151 was denied.  The 
veteran perfected an appeal.  

In a July 2003 rating decision, service connection was denied 
for the following: major depression, preeclampsia, 
hypertension, a right wrist tear, a chemical imbalance, and 
cardiovascular tear.  The veteran did not initiate an appeal.  

In February 2004, the veteran testified before the 
undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The veteran has been sent multiple VCAA letters, however, 
they did not provide the pertinent information regarding 
increased ratings or vocational rehabilitation benefits.  
They only provided information regarding service connection 
claims and 38 U.S.C.A. § 1151 claims.  Accordingly, the 
agency of original jurisdiction (AOJ) should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to all issues being appealed.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  The veteran is hereby 
informed that if there is evidence supporting the issues on 
appeal, she must submit that evidence to the AOJ.  

As noted in the introductory section, the AOJ dropped the 
appeals of entitlement to service connection for gall bladder 
removal and appendectomy as secondary to epiphrenic 
diverticulum with esophagitis and entitlement to service 
connection for adrenal insufficiency secondary to epiphrenic 
diverticulum with esophagitis.  It is unclear whether the 
veteran still wants to pursue these issues.  That matter 
should be clarified.  If she does want to continue her 
appeal, she needs to be issued a VCAA letter, her claims must 
be reconsidered based on the additional evidence of record, 
and she should be sent a supplemental statement of the case 
if the claims cannot be resolved in her favor.  

With regard to the issue of entitlement to compensation for 
residuals of breast reduction surgery performed at a VA 
facility pursuant to 38 U.S.C.A. § 1151, at her Travel Board 
hearing, the veteran and her representative requested a 
medical opinion.  The Board finds that the veteran should be 
afforded an appropriate VA examination.  After reviewing the 
claims file and examining the veteran, the examiner should 
opine as to the following: (1) did the VA treatment in 
question, the October 1998 breast reduction surgery, result 
in additional disability; (2) if it did result in additional 
disability, was the proximate cause of the additional 
disability carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance the fault of VA in 
furnishing the medical or surgical treatment; and (3) was the 
proximate cause of the additional disability an event which 
was not reasonably foreseeable.  The examiner should also 
opine if the additional disability, if there is any, (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment; (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment; (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized; or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  

With regard to the issue of an increased rating for 
epiphrenic diverticulum with esophagitis, the veteran should 
be afforded an appropriate VA examination in light of 
contentions she presented during her Travel Board hearing.  
For instance, the veteran claims that her diet is essentially 
restricted to liquids only, that she vomits often, and that 
she has sustained material weight loss.  The examiner should 
opine as to the following: (1) does the veteran's esophagus 
disorder permit her to have only a liquid diet; (2) does she 
have marked impairment in her general health; (3) does she 
have symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

With regard to the issue of entitlement to an extension 
beyond the basic period of eligibility for a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, the veteran's claim was denied on 
the basis that she did not have a serious employment 
handicap.  A current determination of whether she has a 
serious employment handicap should follow the determination 
of the other issues on appeal as they may impact her current 
disability ratings.  If this claim is not resolved in her 
favor, the veteran's Chapter 31 file should be forwarded to 
the Board.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting her 
position as to the issues on appeal, she must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, ___ Vet. App. 
___, No. 01-944 (June 24, 2004); VAOPGCPREC 
7-2004 (July 16, 2004).  The notice should 
pertain to all of the issues on appeal as 
listed on the front page of this decision.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The veteran should be afforded an 
appropriate VA examination to evaluate her 
October 1998 VA breast reduction surgery.  
After reviewing the claims file and examining 
the veteran, the examiner should opine as to 
the following: (1) did the VA treatment in 
question, the October 1998 breast reduction 
surgery, result in additional disability; (2) 
) if it did result in additional disability, 
was the proximate cause of the additional 
disability carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance the fault of VA in furnishing the 
medical or surgical treatment; and (3) was 
the proximate cause of the additional 
disability an event which was not reasonably 
foreseeable.  The examiner should also opine 
if the additional disability, if there is 
any, (1) is not causally related to VA 
hospitalization or medical or surgical 
treatment; (2) is merely coincidental with 
the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical 
treatment; (3) is a continuance or natural 
progress of disease or injury for which VA 
hospitalization or medical or surgical 
treatment was authorized; or (4) is the 
certain or near certain result of the VA 
hospitalization or medical or surgical 
treatment.  

4.  The veteran should be afforded an 
appropriate VA examination to evaluate her 
epiphrenic diverticulum with esophagitis.  
The current nature, extent, and 
manifestations of that disability should be 
identified.  The examiner should opine as to 
the following: (1) does the veteran's 
esophagus disorder permit her to have only a 
liquid diet; (2) does she have marked 
impairment in her general health; (3) does 
she have symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe impairment 
of health.  

5.  The AOJ should reevaluate the veteran's 
claims for entitlement to compensation for 
residuals of breast reduction surgery 
performed at a VA facility pursuant to 38 
U.S.C.A. § 1151, and entitlement to an 
increased rating for epiphrenic diverticulum 
with esophagitis, taking into consideration 
all additional evidence added to the record 
since the July 2003 supplemental statement of 
the case.  If any claim is not resolved in 
favor of the veteran, the case should be 
returned after compliance with requisite 
appellate procedures, to include the issuance 
of a supplemental statement of the case.  

6.  The AOJ should clarify with the veteran 
if she still wishes to pursue the issues of 
entitlement to service connection for gall 
bladder removal and appendectomy as secondary 
to epiphrenic diverticulum with esophagitis 
and entitlement to service connection for 
adrenal insufficiency secondary to epiphrenic 
diverticulum with esophagitis.  If she does 
want to continue her appeal, her claims must 
be reconsidered based on the additional 
evidence of record.  If any claim is not 
resolved in favor of the veteran, the case 
should be returned after compliance with 
requisite appellate procedures, to include 
the issuance of a supplemental statement of 
the case.  

7.  After completion of the other issues on 
appeal, the matter of entitlement to an 
extension beyond the basic period of 
eligibility for a program of vocational 
rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United 
States Code, should be reconsidered.  If this 
claim is not resolved in favor of the 
veteran, the case should be returned after 
compliance with requisite appellate 
procedures, to include the issuance of a 
supplemental statement of the case.  The 
veteran's Chapter 31 file should be sent to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


